 

 

Exhibit 10.3

UNITY BIOTECHNOLOGY, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”), entered into
as of September 1, 2020 (the “Effective Date”), is made by and between Unity
Biotechnology, Inc., a Delaware corporation (the “Company”) and Lynne Sullivan
(“Executive” and, together with the Company, the “Parties”) and amends and
restates in its entirety that certain Employment Agreement entered into between
the Parties as of August 1, 2020 (the “Prior Agreement”), which, in turn,
superseded in its entirety that certain offer letter by and between Executive
and the Company dated as of July 27, 2020 (“Offer Letter”).

WHEREAS, the Company desires to assure itself of the continued services of
Executive by engaging Executive to perform services as an employee of the
Company under the terms hereof;

WHEREAS, Executive desires to provide continued services to the Company on the
terms herein provided; and

WHEREAS, the Parties desire to execute this Agreement to supersede the Prior
Agreement in its entirety effective as of the Effective Date.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

1.

Employment.

(a)General.  The Company shall continue employ Executive upon the terms and
conditions provided herein effective as of the Effective Date.  

(b)Position and Duties.  Effective on the Effective Date, Executive: (i) shall
serve as the Company’s Chief Financial Officer, with responsibilities, duties,
and authority usual and customary for such position, subject to direction by the
Company’s Chief Executive Officer (the “CEO”); (ii) shall continue to report
directly to the CEO; and (iii) agrees promptly and faithfully to comply with all
present and future policies, requirements, rules and regulations, and reasonable
directions and requests, of the Company in connection with the Company’s
business.  At the Company’s request, Executive shall serve the Company and/or
its subsidiaries and affiliates in such other capacities in addition to the
foregoing as the Company shall designate, provided that such additional
capacities are consistent with Executive’s position as the Company’s Chief
Financial Officer.  In the event that Executive serves in any one or more of
such additional capacities, Executive’s compensation shall not automatically be
increased on account of such additional service.  

(c)Performance of Executive’s Duties.  During Executive’s employment with the
Company, and except for periods of illness, vacation, disability, or reasonable
leaves of absence or as discussed in Section 1(e) below, Executive shall devote
Executive’s full time and attention to the business and affairs of the Company
pursuant to the general direction of the CEO.  The rights of Executive under
this Agreement shall not be affected by any change in the title, duties, or
capacity of Executive during Executive’s employment with the Company.

1



--------------------------------------------------------------------------------

 

(d)Principal Office.  During the COVID-19 health pandemic, Executive will work
exclusively from her home in Sudbury, Massachusetts.  When the COVID-19 health
pandemic has resolved, Executive will travel to the Company headquarters in
South San Francisco, California approximately once per month.

(e)Exclusivity.  Except with the prior written approval of the CEO (which the
CEO may grant or withhold in the CEO’s sole and absolute discretion), Executive
shall devote substantially all of Executive’s working time, attention, and
energies to the business of the Company, except during any paid vacation or
other excused absence periods.  Nothing in this section prevents Executive from
engaging in additional activities in connection with personal investments and
community affairs. Executive may also serve as a member of the board of
directors or board of advisors of another organization provided (i) such
organization is not a competitor of the Company; (ii) Executive receives prior
written approval from the CEO; and (iii) such activities do not individually or
in the aggregate interfere with the performance of Executive’s duties under this
Agreement, violate the Company’s standards of conduct then in effect, or raise a
conflict under the Company’s conflict of interest policies.  

2.

Term.  The period of Executive’s employment under this Agreement shall commence
on the Effective Date and shall continue until Executive’s employment with the
Company is terminated pursuant to Section 5 below.  The phrase “Term of
Employment” as used in this Agreement shall refer to the entire period of
employment of Executive by the Company.

3.

Compensation and Related Matters.

(a)Annual Base Salary.  During the Term of Employment, Executive shall receive a
base salary at the rate of $400,000 per annum (as may be increased from time to
time, the “Annual Base Salary”), subject to withholdings and deductions, which
shall be paid to Executive in accordance with the customary payroll practices
and procedures of the Company.  Such Annual Base Salary shall be reviewed by the
CEO and, as applicable, the Board of Directors of the Company (the “Board”)
and/or the Compensation Committee of the Board, not less than annually.

(b)Annual Bonus.  Executive shall be eligible to receive a discretionary annual
bonus based on Executive’s achievement of performance objectives as mutually
agreed between Executive and the CEO and as approved by the Board and/or the
Compensation Committee of the Board, such bonus to be targeted at forty percent
(40%) of Executive’s Annual Base Salary (the “Annual Bonus”).  Executive’s
Annual Bonus for 2020 shall be pro-rated for the partial year of service based
on the number of days Executive was employed by the Company during 2020. Any
Annual Bonus approved by the Board and/or the Compensation Committee of the
Board shall be paid at the same time annual bonuses are paid to other executives
of the Company generally, subject to Executive’s continuous employment through
the date of approval.

(c)Benefits.  Executive shall be entitled to participate in such employee and
executive benefit plans and programs as the Company may from time to time offer
to provide to its executives, subject to the terms and conditions of such
plans.  Notwithstanding the foregoing, nothing herein is intended, or shall be
construed, to require the Company to institute or continue any, or any
particular, plan or benefit.

(d)Business Expenses.  The Company shall reimburse Executive for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s applicable expense reimbursement policies and procedures as
are in effect from time to time.  

2

 



--------------------------------------------------------------------------------

 

(e)Vacation.  Executive will be entitled to paid vacation in accordance with the
Company’s vacation policy.

4.

Equity Awards.

(a)Existing Stock Option Grant.  As of the Effective Date, Executive holds an
option (the “Option”) to purchase 240,000 shares of Company common stock that
was granted pursuant to the Company’s 2018 Incentive Award Plan, as amended (the
“Plan”) and is unvested as to all of the shares subject there to as of the
Effective Date.  The Option shall vest and become exercisable as to twenty-five
percent (25%) of the total number of shares of Company common stock underlying
the Option on August 1, 2021 and thereafter as to 1/48th of the total number of
shares of Company common stock underlying the Option on each monthly anniversary
thereof, in each case, subject to Executive’s continued employment through the
applicable vesting date.  The Option is otherwise subject to the terms and
conditions of the Plan and an agreement entered into between the Parties to
evidence the Option (the “Option Agreement”).  In the event of any conflict
between the terms of the Plan or the Option Agreement and the terms of this
Agreement, the terms of this Agreement shall control.  

(b)Future Equity Awards.  Executive shall be eligible for such additional stock
options and equity awards as may be determined by the Board and/or the
Compensation Committee of the Board, in their discretion.

5.

Termination.        

(a)At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable
law.  This means that it is not for any specified period of time and can be
terminated by Executive or by the Company at any time, with or without advance
notice, and for any or no particular reason or cause.  It also means that
Executive’s job duties, title, and responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under Section 6 of this Agreement).  This
“at-will” nature of Executive’s employment shall remain unchanged during
Executive’s tenure as an employee and may not be changed, except in an express
writing signed by Executive and a duly authorized officer of the Company.  If
Executive’s employment terminates for any lawful reason, Executive shall not be
entitled to any payments, benefits, damages, award, or compensation other than
as provided in this Agreement.  

(b)Notice of Termination.  During the Term of Employment, any termination of
Executive’s employment by the Company or by Executive (other than by reason of
death) shall be communicated by written notice (a “Notice of Termination”) from
one Party hereto to the other Party hereto (i) indicating the specific
termination provision in this Agreement relied upon, if any, (ii) setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifying the Date of Termination (as defined below).  The failure by the
Company to set forth in the Notice of Termination all of the facts and
circumstances which contribute to a showing of Cause (as defined below) shall
not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing their rights hereunder.

(c)Termination Date.  For purposes of this Agreement, “Date of Termination”
shall mean the date of the termination of Executive’s employment with the
Company specified in a Notice of Termination.

3

 



--------------------------------------------------------------------------------

 

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.

Consequences of Termination.

(a)Payments of Accrued Obligations upon all Terminations of Employment.  Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within thirty (30) days after Executive’s Date of Termination (or such earlier
date as may be required by applicable law): (i) any portion of Executive’s
Annual Base Salary earned through Executive’s Date of Termination not
theretofore paid, (ii) any expenses owed to Executive under Section 3(d) above,
(iii) any accrued but unused paid time-off owed to Executive, (iv) any Annual
Bonus approved by the Board or the Compensation Committee of the Board on or
prior to the Date of Termination but unpaid as of the Date of Termination, and
(v) any amount arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs, or arrangements under Section 3(c) above,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs, or arrangements.  Except as otherwise set
forth in Section 6(b) below, the payments and benefits described in this Section
6(a) shall be the only payments and benefits payable in the event of Executive’s
termination of employment for any reason.  

(b)Severance Payments upon Termination Without Cause or For Good Reason.

 

(i)

Termination Other than During a Change in Control Period.  If, during the Term
of Employment but outside the period beginning three months prior to and ending
18 months following a Change in Control (such period, a “Change in Control
Period”), Executive’s employment is terminated by the Company without Cause or
Executive resigns for Good Reason, then, in addition to the payments and
benefits described in Section 6(a) above and subject to Executive’s delivery to
the Company of a waiver and release of claims agreement in a form approved by
the Company that becomes effective and irrevocable in accordance with Section
11(d) hereof (a “Release”):

 

(A)

During the nine-month period commencing on the Date of Termination (the
“Severance Period”), the Company shall continue to pay Executive the Executive’s
Annual Base Salary, such payment to be made in accordance with the Company’s
regular payroll procedures, with the first such installment to occur on the
first payroll date following the date the Release becomes effective and
irrevocable or as otherwise provided in Section 11(d) hereof and inclusive of
any installments that would have been made had the Release been immediately
effective and irrevocable.

 

(B)

During the period commencing on the Date of Termination and ending on the last
day of the Severance Period or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder,
the Company shall, in its sole discretion, either (x) continue to provide to
Executive and Executive’s dependents, at the Company’s sole expense, or (y)
reimburse Executive and Executive’s dependents for coverage under its group
health plan (if any) at the same levels in effect on the Date of

4

 



--------------------------------------------------------------------------------

 

 

Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the COBRA Period (or remaining portion thereof).

 

(ii)

Termination During a Change in Control Period.  If, during the Term of
Employment and during a Change in Control Period, Executive’s employment is
terminated by the Company without Cause or Executive resigns for Good Reason,
then, in addition to the payments and benefits described in Section 6(a) above
and subject to Executive’s delivery to the Company of a Release that becomes
effective and irrevocable in accordance with Section 11(d) hereof:

 

(A)

The Company shall pay to Executive an amount equal to the sum of (i) Executive’s
Annual Base Salary and (ii) Executive’s target Annual Bonus.  Such amount will
be subject to applicable withholdings and payable in a single lump sum cash
payment on the first regular payroll date following the date the Release becomes
effective and irrevocable or as otherwise provided in Section 11(d) hereof.

 

(B)

During the period commencing on the Date of Termination and ending on the first
anniversary thereof or, if earlier, the date on which Executive becomes eligible
for comparable replacement coverage under a subsequent employer’s group health
plan (in any case, the “CiC COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall, in its sole discretion, either (x)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (y) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the CiC COBRA Period (or remaining portion thereof).

 

(C)

The Company shall cause any unvested equity awards, including any stock options,
restricted stock awards and any such awards subject to performance-based
vesting, held by Executive as of the Date of Termination, to become fully vested
and, if applicable, exercisable, and cause all restrictions and rights of
repurchase on such awards to lapse with respect to all of the shares of the
Company’s Common Stock subject thereto.

5

 



--------------------------------------------------------------------------------

 

(c)No Other Severance.  The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board.

(d)No Requirement to Mitigate; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner.  Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(e)Definition of Cause.  For purposes hereof, “Cause” shall mean any one of the
following: (i) Executive’s material violation of any applicable material law or
regulation respecting the business of the Company; (ii) Executive’s conviction
of, or plea of nolo contendere to, a felony or other crime involving moral
turpitude; (iii) any act of dishonesty, fraud, or misrepresentation in relation
to Executive’s duties to the Company which act is materially and demonstrably
injurious to the Company; (iv) Executive’s willful and repeated failure to
perform in any material respect Executive’s duties hereunder after fifteen (15)
days’ notice and an opportunity to cure such failure and a reasonable
opportunity to present to the Board Executive’s position regarding any dispute
relating to the existence of such failure (other than on account of disability);
(v) Executive’s failure to attempt in good faith to implement a clear and
reasonable directive from the CEO or to comply with any of the Company’s
policies and procedures which failure is either material or occurs after written
notice from the CEO; (vi) any act of gross misconduct which is materially and
demonstrably injurious to the Company; or (vii) Executive’s breach of fiduciary
duty owed to the Company.

(f)Definition of Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean (i) the acquisition by any person or group of affiliated or
associated persons of more than fifty percent (50%) of the outstanding capital
stock of the Company or voting securities representing more than fifty percent
(50%) of the total voting power of outstanding securities of the Company; (ii)
the consummation of a sale of all or substantially all of the assets of the
Company to a third party; (iii) the consummation of any merger involving the
Company in which, immediately after giving effect to such merger, less than a
majority of the total voting power of outstanding stock of the surviving or
resulting entity is then “beneficially owned” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) in the aggregate by the
stockholders of the Company, as applicable, immediately prior to such
merger.  For the avoidance of doubt and notwithstanding anything herein to the
contrary, in no event shall a transaction constitute a “Change in Control” if:
(w) its sole purpose is to change the state of the Company’s incorporation; (x)
its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction; (y) it is effected primarily for
the purpose of financing the Company with cash (as determined by the Board
without regard to whether such transaction is effectuated by a merger, equity
financing, or otherwise); or (z) it constitutes, or includes sales of shares in
connection with, the initial public offering of the Company’s capital stock.
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).

(g)Definition of Good Reason.  For purposes hereof, “Good Reason” shall mean any
one of the following: (i) the material reduction of Executive’s base salary or
target annual performance bonus, (ii) the assignment to Executive of any duties
materially and negatively inconsistent in any respect of Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company which results in
a material diminution in such position, authority, duties or responsibilities
(including without limitation a requirement to report to any person or entity
other than the CEO or the Board); or (iii) the Company’s material breach of this
Agreement, provided, that, in each case, Executive will not be deemed to have
Good Reason unless (1) Executive first provides the Company with written notice
of the condition giving rise to Good Reason within thirty (30) days of its

6

 



--------------------------------------------------------------------------------

 

initial occurrence, (2) the Company or the successor company fails to cure such
condition within thirty (30) days after receiving such written notice (the “Cure
Period”), and (3) Executive’s resignation based on such Good Reason is effective
within thirty (30) days after the expiration of the Cure Period.

7.

Assignment and Successors.  The Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise).  This Agreement
shall be binding upon and inure to the benefit of the Company, Executive, and
their respective successors, assigns, personnel, and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable.  None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will, operation of law, or as otherwise
provided herein.

8.

Miscellaneous Provisions.  

(a)Confidentiality Agreement.  Executive shall continue to be obligated by the
At-Will Employment, Confidential Information, Invention and Assignment, and
Arbitration Agreement entered into with the Company in connection with the Prior
Agreement (the “Confidentiality Agreement”).  The Confidentiality Agreement
shall survive the termination of this Agreement and Executive’s employment with
the Company for the applicable period(s) set forth therein.  Notwithstanding the
foregoing, in the event of any conflict between the terms of the Confidentiality
Agreement and the terms of this Agreement, the terms of this Agreement shall
prevail.

(b)Non-Solicitation of Employees.  For a period of one (1)-year following
Executive’s Date of Termination, Executive shall not, either directly or
indirectly (i) solicit for employment by any individual, corporation, firm, or
other business, any employees, consultants, independent contractors, or other
service providers of the Company or any of its affiliates, or (ii) solicit any
employee or consultant of the Company or any of its affiliates to leave the
employment or consulting of or cease providing services to the Company or any of
its affiliates; provided, however, that the foregoing clauses (i) and (ii) shall
not apply to a general advertisement or solicitation (or any hiring pursuant to
such advertisement or solicitation) that is not specifically targeted to such
employees or consultants.

(c)Governing Law.  This Agreement shall be governed, construed, interpreted, and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of California, without giving effect to any
principles of conflicts of law, whether of the State of California or any other
jurisdiction, and where applicable, the laws of the United States, that would
result in the application of the laws of any other jurisdiction.

(d)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(e)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(f)Entire Agreement.  The terms of this Agreement, together with the
Confidentiality Agreement, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral, regarding Executive’s service to the Company, including without
limitation, the Prior Agreement and the Offer Letter.  The Parties further
intend that this Agreement, together with the Confidentiality Agreement, shall
constitute the complete and exclusive statement of their terms and that no

7

 



--------------------------------------------------------------------------------

 

extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement or the
Confidentiality Agreement.  Notwithstanding the foregoing, in the event of any
conflict between the terms of the Confidentiality Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.   

(g)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company.  By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.  

(h)Dispute Resolution.  Executive and the Company affirm the Parties’
obligations under Section 12 of the Confidentiality Agreement and hereby agree
that any dispute, claim or controversy arising under this Agreement shall be
subject to Section 12 of the Confidentiality Agreement as a dispute, claim or
controversy arising from, relating to or resulting from Executive’s employment.

(i)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.

(j)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

(k)Whistleblower Protections and Trade Secrets.  Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies). Furthermore,
in accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement: (i) Executive shall not be in breach of this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or (y)
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

8

 



--------------------------------------------------------------------------------

 

9.

Prior Employment.  Executive represents and warrants that Executive’s acceptance
of employment with the Company has not breached, and the performance of
Executive’s duties hereunder will not breach, any duty owed by Executive to any
prior employer or other person.  Executive further represents and warrants to
the Company that (a) the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization, or other entity; (b) Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by Executive entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement; and
(c) Executive’s performance of Executive’s duties under this Agreement will not
require Executive to, and Executive shall not, rely on in the performance of
Executive’s duties or disclose to the Company or any other person or entity or
induce the Company in any way to use or rely on any trade secret or other
confidential or proprietary information or material belonging to any previous
employer of Executive.

10.

Golden Parachute Excise Tax.

(a)Best Pay.  Any provision of this Agreement to the contrary notwithstanding,
if any payment or benefit Executive would receive from the Company pursuant to
this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount (as defined
below).  The “Reduced Amount” will be either (A) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (B) the entire Payment, whichever amount after
taking into account all applicable federal, state, and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’ s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (A) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).  Notwithstanding the foregoing, if the Reduction Method or the Pro
Rata Reduction Method would result in any portion of the Payment being subject
to taxes pursuant to Section 409A (as defined below) that would not otherwise be
subject to taxes pursuant to Section 409A, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A as follows:  (1) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest economic benefit for Executive as determined on an after-tax basis; (2)
as a second priority, Payments that are contingent on future events (e.g., being
terminated without cause), shall be reduced (or eliminated) before Payments that
are not contingent on future events; and (3) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

(b)Accounting Firm.  The accounting firm engaged by the Company for general tax
purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 10(a) above.  If the firm so engaged by the
Company is serving as the accountant or auditor for the acquiring company, the
Company will appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
within thirty (30) days before the consummation of a Change in Control (if
requested at that time by the Company) or

9

 



--------------------------------------------------------------------------------

 

such other time as requested by the Company.  If the accounting firm determines
that no Excise Tax is payable with respect to a Payment, either before or after
the application of the Reduced Amount, it will furnish the Company with
documentation reasonably acceptable to the Company that no Excise Tax will be
imposed with respect to such Payment.  Any good faith determinations of the
accounting firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

11.

Section 409A.

(a)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company that Executive has
received advice of tax counsel of a national reputation with expertise in
Section 409A that any provision of this Agreement would cause Executive to incur
any additional tax or interest under Section 409A (with specificity as to the
reason therefor) or the Company independently makes such determination, the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company.  To the extent that any provision hereof is
modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Section 409A.

(b)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement:  (i) no amount that constitutes “deferred compensation” under
Section 409A shall be payable pursuant to Section 6(b) above unless the
termination of Executive’s employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations (“Separation from Service”); (ii) for purposes of Section 409A,
Executive’s right to receive installment payments shall be treated as a right to
receive a series of separate and distinct payments; and (iii) to the extent that
any reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31st of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.  The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

(c)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

(d)Release.  Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release, (i) the Company shall deliver the Release to

10

 



--------------------------------------------------------------------------------

 

Executive within ten (10) business days following Executive’s Date of
Termination, and the Company’s failure to deliver a Release prior to the
expiration of such ten (10) business day period shall constitute a waiver of any
requirement to execute a Release, (ii) if Executive fails to execute the Release
on or prior to the Release Expiration Date (as defined below) or timely revokes
Executive’s acceptance of the Release thereafter, Executive shall not be
entitled to any payments or benefits otherwise conditioned on the Release, and
(iii) in any case where Executive’s Date of Termination and the Release
Expiration Date fall in two separate taxable years, any payments required to be
made to Executive that are conditioned on the Release and are treated as
nonqualified deferred compensation for purposes of Section 409A shall be made in
the later taxable year.  For purposes of this Section 11(d), “Release Expiration
Date” shall mean the date that is twenty-one (21) days following the date upon
which the Company timely delivers the Release to Executive, or, in the event
that Executive’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.  To the extent that any payments of
nonqualified deferred compensation (within the meaning of Section 409A) due
under this Agreement as a result of Executive’s termination of employment are
delayed pursuant to this Section 11(d), such amounts shall be paid in a lump sum
on the first payroll date following the date that Executive executes and does
not revoke the Release (and the applicable revocation period has expired) or, in
the case of any payments subject to Section 11(d)(iii), on the first payroll
period to occur in the subsequent taxable year, if later.

12.

Employee Acknowledgement.  Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive’s own judgment.

[Signature Page Follows]

 

11

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.



 

 

UNITY BIOTECHNOLOGY, INC.

 

 

By:

 

/s/ Anirvan Ghosh

 

Name:

 

Anirvan Ghosh

 

Title:

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

By:

 

/s/ Lynne Sullivan

 

Name:

 

Lynne Sullivan

 

Address:

 

 

 

*****

 

*****

 

 

 

